MEMORANDUM **
Rosa Melero-Carrasco, a native and citizen of Mexico, petitions for a review of the Board of Immigration Appeals’ (“BIA”) order summarily dismissing her appeal from an Immigration Judge’s denial of her application for asylum, withholding of removal, and cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review a summary dismissal to determine whether it is appropriate, Casas-Chavez v. INS, 300 F.3d 1088, 1089 (9th Cir.2002), and we grant the petition.
Melero’s appeal was inappropriately dismissed for failure to file an additional brief because the brief she attached to her notice of appeal contained legal citations and clearly raised issues of law. See id. at 1091. Accordingly, we grant the petition for review, and remand for the BIA to consider the issues raised in Melero’s brief.
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 749-750 (9th Cir. Apr.14, 2004), Mele*688ro’s motion for stay of removal included a timely request for stay of voluntary departure. Because the motion for stay of removal was granted, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.